DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam et al. (US 20190043856 A1, hereinafter Agam).
With regards to claim 1, Agam discloses a switching device (FIGS. 1 and 9) comprising:
 a P-type first silicon layer; (P semiconductor region 12, see Paragraph [0031]: “In one embodiment, semiconductor region 12 is a silicon region or wafer…”)
an arsenic-doped second silicon layer (doped region 14/133 of region 13) on the first silicon layer;  (Paragraph [0064]: “Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”)
a phosphorus-doped third silicon layer (doped buried layer 16/132 of region 13) on top of and in contact with the second silicon layer; (Paragraph [0064]: ”Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”) and 
an N-type fourth silicon layer (at least N type body structure 261, region 22, and N type region 131) on the third silicon layer and having N type material in direct contact with the third silicon 

With regards to claim 2, Agam discloses the device of claim 1, wherein the second silicon layer is between the first silicon layer and the third silicon layer, and the third silicon layer is between the second silicon layer and the fourth silicon layer.  (See FIG. 1) 

With regards to claim 3, Agam discloses the device of claim 1, wherein the third silicon layer has a doping level that decreases as the distance to the fourth silicon layer decreases.  (Paragraph [0064]: “In another embodiment, floating buried doped region 13 has graded dopant profile.”) 

With regards to claim 5, Agam discloses the device of claim 1, comprising a first P-type region (P doped region 58) arranged in the fourth silicon layer at a side of the fourth silicon layer opposite to the third silicon layer.  (See FIG. 1) 

With regards to claim 6, Agam discloses the device of claim 5, further comprising: 
a first terminal (node 25) connected to the first silicon layer; and
 a second terminal (electrode 47) connected to the first P-type region.  (See FIG. 1 and FIG. 2) 

With regards to claim 7, Agam discloses the device of claim 6, further comprising: 
a second P-type region (at least P doped region 52) arranged in the fourth silicon layer at the side of the fourth silicon layer opposite to the third silicon layer; and 
an N-type region (at least N region 56) arranged in the second P-type region at the side of the fourth silicon layer opposite to the third silicon layer.  (See FIG. 1)

With regards to claim 8, Agam discloses the device of claim 7, wherein the second P-type region and the N- type region are connected to the first terminal.  (See FIGS. 1-2 where the regions are at least electrically connected, if not thermally connected, to the terminal 25)  

With regards to claim 9, Agam discloses the device of claim 6, comprising: 
a first diode formed by the first and second silicon layers; (See FIG. 1) and 
a second diode formed by the first P-type region and the fourth silicon layer, wherein the first and second terminals are configured to be connected to two respective terminals of a circuit and the first and second diodes are configured to protect the circuit against an electrostatic discharge.  (See FIGS. 1-2, showing the connections) 

With regards to claim 10, Agam discloses the device of claim 1, comprising a silicon substrate and an epitaxial silicon layer on top of and in contact with the silicon substrate, (See FIG. 1, where the entire device is an epitaxially grown silicon substrate 11, see at least Paragraph [0036]) the first and second layers being located in the silicon substrate and the third silicon layer extends from the second silicon layer into the epitaxial silicon layer.  (See FIG. 1) 

With regards to claim 11, Agam discloses the device of claim 10, wherein the fourth silicon layer is located in the epitaxial silicon layer. (Paragraph [0036]: “Moreover, semiconductor substrate 11 is manufactured using available epitaxial growth...”) 

With regards to claim 17, Agam discloses a switching device (FIGS. 1-9) comprising: 

an arsenic-doped second silicon layer (doped region 14/133 of region 13) on the first silicon layer;  (Paragraph [0064]: “Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”)
a phosphorus-doped third silicon layer (doped buried layer 16/132 of region 13) on top of and in contact with the second silicon layer; (Paragraph [0064]: ”Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”) and 
an N-type fourth silicon layer (at least N type body structure 261, region 22, and N type region 131) on the third silicon layer and having N type material in direct contact with the third silicon layer. (See FIGS. 1 and 9, showing the direct contact of region 131 to region 132, and see Response to Arguments) 

With regards to claim 18, Agam discloses the device of claim 17, wherein the third semiconductor layer has a doping level that decreases as the distance to the fourth semiconductor layer decreases.  (Paragraph [0064]: “In another embodiment, floating buried doped region 13 has graded dopant profile.”)

With regards to claim 19, Agam discloses the device of claim 17, comprising: 
a first P-type region (P doped region 58) arranged in the fourth silicon layer at a side of the fourth silicon layer opposite to the third silicon layer;  (See FIG. 1) 
a second P-type region (at least P doped region 52) arranged in the fourth silicon layer at the side of the fourth silicon layer opposite to the third silicon layer; and 


With regards to claim 20, Agam discloses the device of claim 19, comprising: 
a first diode formed by the first and second semiconductor layers; (See FIG. 1)
a second diode formed by the first P-type region and the fourth semiconductor layer; (See FIG. 1) 
a PNP bipolar transistor having base, emitter, and collector regions respectively corresponding to the fourth semiconductor layer, first P-type region, and second P-type region; (See FIGS. 1-2, showing the transistors) and 
an NPN bipolar transistor having base, collector, and emitter regions respectively corresponding to the second P-type region, fourth semiconductor layer, and N-type region.  (See FIGS. 1-2, showing the transistors)

With regards to claim 21, Agam discloses a structure, (FIGS. 1-9) comprising: 
an arsenic-doped silicon layer; (doped region 14/133 of region 13 and region 22, Paragraph [0064]: “Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”) and 
a phosphorus-doped silicon layer (doped buried layer 16/132 of region 13) on and in contact with the second silicon layer; (Paragraph [0064]: ”Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”) and 
and an N-type epitaxial layer on and having N-type material in direct contact with the phosphorus-doped silicon layer. (Layers 22 and 131 Paragraph [0032]: “In one embodiment, doped region 22 can be a P-type conductivity region or layer and can be formed using epitaxial growth techniques…” See also FIG. 1 and 9, and Response to Arguments)

With regards to claim 22, Agam discloses the structure of claim 21, comprising a P-type doped silicon substrate, (P semiconductor region 12, see Paragraph [0031]: “In one embodiment, semiconductor region 12 is a silicon region or wafer…”) wherein the arsenic-doped silicon layer is on the P-type doped silicon substrate and includes arsenic atoms and P-type dopants.  (See FIG. 1, where the region 14 has arsenic and region 22 has P type dopants)

With regards to claim 23, Agam discloses the structure of claim 21 wherein the phosphorus-doped silicon layer includes phosphorus atoms and arsenic atoms.  (Paragraph [0064]: ”Floating buried doped region 13 can be doped with one or more of phosphorous, arsenic, or antimony.”)

With regards to claim 25, Agam discloses the structure of claim 21 wherein a doping level of the phosphorus-doped silicon layer increases as a distance to arsenic-doped silicon layer increases. (Paragraph [0064]: “In another embodiment, floating buried doped region 13 has graded dopant profile.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agam et al. (US 20190043856 A1, hereinafter Agam).
With regards to claim 4, Agam discloses a device of claim 3, wherein, at an interface between the third and fourth silicon layers, the third silicon layer has a doping level equal to a doping level of the fourth silicon layer.  (Paragraph [0039]: “at least an N-type body structure 261 or N-type doped region 261 having …a dopant concentration in a range from about 1.0x10^16 atoms/cm^3 through about 1.0x10^18 atoms/cm^3.” See also Paragraph [0064]: “region 131 has a dopant concentration in a range from about 1.0x10^15 atoms/cm^3 to about 1.0x10^17 atoms/cm^3…” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Examiner notes that the embodiment of FIG. 9 has the N type layer 131 directly on the third silicon layer 132, thus the limitations of at least claims 1, 17, and 21 are met.  
Therefore, at least claims 1, 17, and 21 are properly rejected, and claims 2-11, 18-20, and 22-25 are rejected for at least their dependencies and the reasons cited above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812